Citation Nr: 0201794	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  00-04 250A 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a rash of the feet, 
groin, hands, back and neck. 

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, currently rated as 10 percent disabling.  

3.  Entitlement to an increased (compensable) rating for 
status post tympanoplasty secondary to perforation of the 
tympanic membrane with conductive hearing loss in the left 
ear.

REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970.

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Jackson, Mississippi, (hereinafter RO).  

The Board is undertaking additional development on the issues 
of entitlement to service connection for a rash of the feet, 
groin, hands, back and neck and an increased rating for post-
traumatic stress disorder pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After providing the 
notice and reviewing any response thereto, the Board will 
prepare a separate decision addressing these issues. 


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the issue addressed by this decision 
has been obtained by the RO. 

2.  Hearing acuity in the left ear is at Level I.

3.  There are no extraordinary factors associated with the 
service-connected status post tympanoplasty in the left ear 
productive of an unusual disability picture such as to render 
application of the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for a compensable rating for status post 
tympanoplasty secondary to perforation of the tympanic 
membrane with conductive hearing loss in the left ear are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.85, 4.87a, Diagnostic Codes (DC) 6100, 6211 
(effective prior to June 10, 1999); 38 C.F.R. §§ 4.85, 4.86, 
4.87; DCs 6100, 6211 64 Fed. Reg. 25202-25210 (May 11, 1999) 
(effective June 10, 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), now codified at 5101, 
5103, and 5103A (West Supp. 2001), with implementing 
regulations 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.316(a).  The VCAA eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The VCAA 
also includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA is applicable to all claims filed 
on or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled with respect to the issue adjudicated in 
this decision. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  VCAA, codified as amended at 38 U.S.C.A. §§ 5102 
and 5103.  The veteran was notified of the evidence required 
for a grant of his claim by a March 2001 letter which 
informed him of the VCAA, by rating action dated in June 
1999, and by a statement of the case dated in October 1999.  
The Board concludes that the discussion therein adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  Thus, there is no outstanding duty 
to inform the veteran that any additional information or 
evidence is needed with respect to the issue adjudicated 
below.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  VCAA, codified 
at 38 U.S.C.A. § 5103A (West Supp. 2001).  The necessary 
evidence, to include VA audiometric evaluations, has been 
obtained by the RO, and there is no specific reference to any 
other pertinent records that need to be obtained.  In this 
regard, the veteran's representative did not request that any 
additional development be undertaken with respect to the 
issue adjudicated in this decision in his January 2002 
presentation to the Board.  As such, the Board finds that the 
development requirements of the VCAA have also been met.  

In the circumstances of this case, a remand of the issue of 
entitlement to an increased rating for residuals of a 
perforation of the tympanic membrane in the left ear would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).  The Board concludes that VA has 
satisfied its duties, as set out in the VCAA, to notify and 
to assist the veteran with respect to this issue, and the 
Board finds that further development with respect to this 
issue is not warranted. 


II.  Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  Compensation is payable for certain combinations of 
service-connected and nonservice-connected disabilities as if 
both disabilities were service-connected, provided the 
nonservice connected disability is not the result of willful 
misconduct.  With respect to hearing disabilities, the 
nonservice-connected hearing impairment may be considered as 
if service-connected if there is total deafness in one ear as 
a result of service-connected disability and total deafness in 
the other ear as a result of nonservice-connected disability.  
38 C.F.R. § 3.383(a)(3) (2001).  If the cited provisions of 
38 C.F.R. § 3.383 are not met, then the nonservice-connected 
hearing impairment shall be considered essentially normal.  
38 C.F.R. § 4.85 (2001).  In addition, the Board will consider 
the potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The rating criteria under which diseases of the ear and other 
sense organs are evaluated were recently amended.  64 Fed. 
Reg. 25202-25210 (May 11, 1999) (effective June 10, 1999).  
The more favorable to the veteran of the "old" or amended 
criteria will be applied to the facts.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Under the "old" criteria, evaluations of bilateral 
defective hearing ranged from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies 1000, 2000, 
3000 and 4000 cycles per second, with eleven auditory acuity 
levels designated from Level I for essentially normal acuity 
through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 
4.87, Diagnostic Codes 6100 to 6110 (effective before June 
10, 1999).

The amended version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the pure tone threshold average which is 
the sum of the pure tone thresholds at 1000, 2000, 3000, and 
4000 Hertz divided by four.  See 38 C.F.R. § 4.85 (effective 
June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  The 
horizontal row represents the ear having the poorer hearing 
and the vertical column represents the ear having the better 
hearing.  Id.  It should be noted that the amendment made no 
changes, with the exceptions codified at 38 C.F.R. § 4.86 
listed below, to the method of determining the percentage 
evaluations for hearing impairment, and that Tables VI, VIA 
and VII remain the same.  

Notwithstanding the above, the amended regulations codified 
at 38 C.F.R. § 4.86  provide for two new provisions for 
evaluating veterans with certain patterns of hearing 
impairment that cannot always be accurately assessed under 
section 4.85, due to the fact that the speech discrimination 
test may not reflect the severity of communicative 
functioning these veterans experience.  Under the amended 38 
C.F.R. § 4.86, when the pure tone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the rating specialist will determine 
the Roman numeral designation for hearing impairment from 
either Table VI or Table VIA, whichever results in the higher 
numeral.  Also, when the pure tone threshold is 30 decibels 
or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results in the higher numeral.  64 Fed. 
Reg. 25202-10 (May 11, 1999) codified at 38 C.F.R. § 4.86 
(effective June 10, 1999).  

Perforation of the tympanic membrane is noncompensable under 
the "old" or amended criteria codified at DC 6211.  


III.  Background/Analysis

Based on the fact that the veteran's DD 214 reflects the 
award of the Purple Heart and that the veteran, at a November 
1976 VA examination, reported a history of sustaining a 
perforation to the left eardrum after an explosion in his 
vicinity during combat in Vietnam, a February 1977 rating 
decision granted service connection for status post 
tympanoplasty secondary to perforation of the tympanic 
membrane with conductive hearing loss in the left ear.  A 
noncompensable rating was assigned, and this rating has been 
continued until the present time.  The November 1976 
evaluation showed the average pure tone threshold in the left 
ear to be 40 decibels with speech recognition ability of 88 
percent.  

Thereafter, a December 1989 audiometric evaluation resulted 
in an average pure tone threshold of 58 decibels in the left 
ear and speech recognition ability of 96 percent.  The most 
recent pure tone thresholds in the left ear were recorded, in 
decibels, as follows in June 1999:  45, 55, 35, 55, and 65 at 
500, 1000, 2000, 3000 and 4000 Hz, respectively.  The average 
pure tone threshold in the left ear was 53 decibels, and the 
speech recognition ability was measured at 94 percent.  At 
the time of this evaluation, the veteran reported having no 
significant tinnitus, and the hearing loss in the left ear 
was assessed as "mild to moderately" severe.   

Applying the pertinent legal criteria the findings above, the 
diagnostic code pertaining to the rating of a perforation of 
the tympanic membrane, as indicated above, does not provide 
for a compensable rating.  As for increased compensation for 
any residual hearing loss in the left ear, it is noted 
initially that "exceptional" patterns of hearing impairment 
under the "new" criteria codified at 38 C.F.R. § 4.86 are 
clearly not demonstrated.  Instead, the most recent 
audiometric findings represent Level I hearing under Table 
VI, and hearing in the non-service connected right ear is 
considered by regulation to be at Level I.  
38 C.F.R. § 4.85(f).  This level of hearing loss is not 
compensable under Table VII, and while the Board has 
carefully considered the evidence of record, the objective 
audiometric examination reports cited above are the most 
probative evidence to consider as "the assignment of 
disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Simply put, the "mechanical" application of the 
ratings schedule to the above audiometric findings does not 
warrant the assignment of a compensable rating.  

Also considered by the Board were the provisions of 38 C.F.R. 
§ 3.321(b)(1), which state that when the disability picture 
is so exceptional or unusual that the normal provisions of 
the rating schedule would not adequately compensate the 
veteran for his service-connected disabilities, an 
extraschedular evaluation will be assigned.  To this end, the 
Board notes that neither frequent hospitalization nor marked 
interference with employment due to the veteran's service-
connected left ear disability is demonstrated, nor is there 
any other evidence that this condition involves such 
disability that an extraschedular rating would be warranted 
under the provisions of 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a compensable rating for status post 
tympanoplasty secondary to perforation of the tympanic 
membrane with conductive hearing loss in the left ear is 
denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



